Title: From Thomas Jefferson to John Wayles Eppes, 21 December 1799
From: Jefferson, Thomas
To: Eppes, John Wayles



Dear Sir
Monticello Dec. 21. 1799.

Your favor from the Hundred came to hand the [day before] yesterday. I have been detained here a week by bad weather. [this morn]ing mr Nicholas & myself breakfasted at Sun-rise to set out: but heavy snow is now come on. we shall start as soon as it holds up. our election was yesterday. Woods carried it against P. Carr by 247. against 122 votes. those of your people who were unwell when you went away are still so, & one who had been cured is ill again; Augustine I believe it is. Maria’s maid produced a daughter about a fortnight ago, & is doing well. with respect to mr Powell I shall be glad to engage him immediately, even for the next year; tho’ I had rather it had been for the present. perhaps it will be best to engage him for the next year absolutely, to come at as early a day as he will agree to, & let his removal at an earlier time be left to a subsequent negociation. if you will inform me what his rent is, & if there be any other obstacles to his removal, I can determine whether to take the sacrifices on myself. be so good therefore as to engage him at once for the next year, & inform me as to his rent &c by a letter to Philadelphia, from whence I can write you on the subject. my wish would be to get him by the 1st. of July if to be done on a moderate sacrifice.—tell Maria I will acknolege the reciept of her letter as soon as I get to Philadelphia. it is accidentally that I am able to write this. deliver her my warmest affections, and my best salutations to mr & mrs Eppes & family. to yourself affectionately Adieu.

Th: Jefferson

